Exhibit 10.2

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is entered into as of the      day of
May, 2020, by and between Tyme Technologies, Inc., a Delaware corporation (the
“Company”), and the undersigned holder of the Existing Warrant (as defined
below) (the “Holder”), with reference to the following facts:

A. The Holder has previously acquired that certain Warrant to Purchase Common
Stock (the “Existing Warrant”) currently exercisable into such aggregate number
of shares of Common Stock as set forth on the signature page of the holder
attached hereto;

B. The Company has duly authorized the issuance to the Holder, in exchange for
the Existing Warrant, a new warrant in the form attached hereto as Exhibit A
(the “Exchange Warrant”);

C. Each of the Company and the Holder desire to effectuate such exchange on the
basis and subject to the terms and conditions set forth in this Agreement;

D. The exchange of the Existing Warrant for the Exchange Shares is being made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”);

E. Concurrently herewith, the Company is separately negotiating, and intends to
implement, the exchange of warrants to purchase Common Stock issued in the same
underwritten offering as the Existing Warrant (the “Other Warrants”) that are
currently outstanding and held by one or more other Purchasers (the “Other
Holders”) into shares of Common Stock (the “Other Exchange Shares”);

F. The Other Holders intend to exchange the Other Warrants by entering into
agreements (the “Other Agreements”) in the same form as this Agreement (other
than changes based on the exchange for an Exchange Warrant or Common Stock,
proportional changes based upon the difference in aggregate number of shares of
Common Stock issuable upon exercise of the remaining Other Warrants outstanding,
and the payment of legal expenses with respect hereto and changes necessitated
by an exchange of a Warrant for Other Exchange Shares); and

G. Capitalized terms used but not otherwise defined herein shall have the
meaning as set forth in the Existing Warrant.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

1.    Exchange

(a)    On the Effective Date (as defined below), pursuant to Section 3(a)(9) of
the Securities Act, the Holder hereby agrees to convey, assign and transfer the
Existing Warrant to the Company in exchange for which the Company agrees to
issue the Exchange Warrant to the Holder (the “Exchange”). Upon exercise of all
or a portion of the Exchange Warrant in accordance with the terms of the
Exchange Warrant, such shares of Common Stock (the “Exchange Shares”) shall be
issued without a securities laws restrictive legend and shall be freely tradable
by the Holder,



--------------------------------------------------------------------------------

provided, however the Holder and the Exchange Shares shall be subject to the
contractual obligations of the Leak-Out Agreement (as defined below) and, to the
extent the Exchange Shares have not been sold by the Holder in compliance with
the Leak-Out Agreement, the Holder agrees to keep such Exchange Shares in a
segregated account (which account, for the avoidance of doubt, may also hold
other securities issued by other entities)(the “Holder Account”) at a bank,
investment bank, broker-dealer or other similar financial institution (the
“Holder Account Bank”). From time to time, but not in excess of twice in any
trailing 30 day period, the Company may request in writing to the Holder for a
copy of the statement of the aggregate number of Exchange Shares held in the
Holder Account provided by the Holder Account Bank (each, a “Holder Account
Statement”). The Holder shall, as soon as commercially practical after receipt
of such request, but in no event later than the third (3rd) Trading Day after
such request, deliver such Holder Account Statement to the Company. For the
avoidance of doubt, the Company acknowledges that each Holder Account Statement
shall be redacted with respect to any securities both held in the Holder Account
and not issued by the Company. As soon as commercially practicable following the
Effective Date, the Holder shall deliver or cause to be delivered to the Company
(or its assignee) the Existing Warrant (or affidavit of lost warrant, in form
provided upon request by the Company and reasonably acceptable to the Holder).
Concurrently with delivery of the Exchange Shares to the Holder (or its
assignee), the Holder hereby relinquishes all rights, title and interest in the
Existing Warrant (including any claims the Holder may have against the Company
related thereto) and assigns the same to the Company and the Existing Warrant
shall be cancelled. Concurrently herewith, the Holder has executed and delivered
to the Company the leak-out agreement, in the form attached hereto as Exhibit B
(the “Leak-Out Agreement”).

(b) The Company and the Holder shall execute and/or deliver such other documents
and agreements as are customary and reasonably necessary to effectuate the
Exchange.

2.    Company Representations and Warranties. The Company represents and
warrants to the Holder, and covenants for the benefit of the Holder, as follows:

(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.

(b) The issuance of the Exchange Warrant is duly authorized and, upon issuance
in accordance with the terms hereof and the Exchange Warrant, the Exchange
Shares shall be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens and charges and other encumbrances
with respect to the issue thereof and the Exchange Shares shall be fully paid
and nonassessable with the holder thereof being entitled to all rights accorded
to a holder of Common Stock. No commission or other remuneration has been paid
by the Holder to the Company in connection with the Exchange or any transactions
contemplated hereby.

 

2



--------------------------------------------------------------------------------

(c) This Agreement, the Exchange Warrant and the Leak-Out Agreement have been
duly authorized, validly executed and delivered on behalf of the Company and
each is a valid and binding agreement and obligation of the Company enforceable
against the Company in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally, and the Company has
full power and authority to execute and deliver the Agreement, the Exchange
Warrant, the Leak-Out Agreement and the other agreements and documents
contemplated hereby and to perform its obligations hereunder and thereunder.

(d) The execution and delivery of the Agreement, the Exchange Warrant, the
Leak-Out Agreement and the consummation of the transactions contemplated by this
Agreement, the Exchange Warrant, and the Leak-Out Agreement by the Company, will
not (i) conflict with or result in a breach of or a default under any of the
terms or provisions of, (A) the Company’s certificate of incorporation or
by-laws, or (B) of any material provision of any indenture, mortgage, deed of
trust or other material agreement or instrument to which the Company is a party
or by which it or any of its material properties or assets is bound, (ii) result
in a violation of any provision of any law, statute, rule, regulation, or any
existing applicable decree, judgment or order by any court, Federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company, or any of its material properties or assets or
(iii) result in the creation or imposition of any material lien, charge or
encumbrance upon any material property or assets of the Company or any of its
subsidiaries pursuant to the terms of any agreement or instrument to which any
of them is a party or by which any of them may be bound or to which any of their
property or any of them is subject, except in the case of clauses (i)(B), (ii)
or (iii) for any such conflicts, breaches, or defaults or any liens, charges, or
encumbrances which would not have a Material Adverse Effect.

(e) Assuming the accuracy of the representations and warranties of the Holder
contained herein, the Exchange is exempt from registration under the Securities
Act, pursuant to the exemption provided by Section 3(a)(9) thereof, and
applicable state securities laws.

(f) No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement or the offer,
sale or issuance of the Exchange Warrant or the consummation of any other
transaction contemplated by this Agreement.

(g) The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
Exchange Warrant hereunder. Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Exchange Warrant or Exchange Shares, or similar securities to, or
solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any person, or has taken or
will take any action so as to bring the issuance and sale of any of the Exchange
Warrant or Exchange Shares under the registration provisions of the Securities
Act and applicable state securities laws. Neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Exchange Warrant or Exchange Shares.

 

3



--------------------------------------------------------------------------------

(h) There is no action, suit, proceeding, or, to the knowledge of the Company,
inquiry or investigation, before or any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s Subsidiaries or any of the Company’s or
its Subsidiaries’ officers or directors, whether of a civil or criminal nature
or otherwise, in their capacities as such.

(i) The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of the Exchange. Other than the exchange of the Existing
Warrants, the Company has not received any consideration for the Exchange
Warrant or Exchange Shares.

3.    Holder Representations and Warranties.

(a) This Agreement, the Exchange Warrant and the Leak-Out Agreement have been
duly authorized, validly executed and delivered by the Holder and each is a
valid and binding agreement and obligation of the Holder, enforceable against
the Holder in accordance with their respective terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally, and the Holder has
full power and authority to execute and deliver the Agreement, the Leak-Out
Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.

(b) The Holder understands that the Exchange Warrant is being offered and sold
in reliance on specific provisions of Federal and state securities laws,
specifically Section 3(a)(9) of the Securities Act, and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Holder set forth herein
for purposes of qualifying for exemptions from registration under the Securities
Act and applicable state securities laws.

(c) The Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Existing Warrant free and clear of all rights
and Liens (as defined below). The Holder has the full power and authority to
vote, transfer and dispose of the Existing Warrant free and clear of any right
or Encumbrance other than restrictions under the Securities Act and applicable
state securities laws. Other than the transactions contemplated by this
Agreement, there is no outstanding vote, plan, pending proposal, or other right
of any person to acquire all or any of the Existing Warrant. As used herein,
“Liens” shall mean any security or other property interest or right, claim,
lien, pledge, option, charge, security interest, contingent or conditional sale,
or other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future.

(d) The execution, delivery and performance by the Holder of this Agreement, the
Exchange Warrant and the Leak-Out Agreement, and the consummation by the Holder
of the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of the Holder, (ii) conflict with or
result in a breach of or default (or an event which with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Holder is a party, or (iii) result in a
violation of any law, rule, regulation, order,

 

4



--------------------------------------------------------------------------------

judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

(e) The Holder is acquiring the Exchange Warrant in the ordinary course of its
business. The Holder has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluation of the merits
and risks of the prospective investment in the Exchange Warrant, and has so
evaluated the merits and risk of such investment. The Holder is an “accredited
investor” as defined in Regulation D under the Securities Act.

(f) To Holder’s knowledge, Holder is not an “affiliate” of the Company (as
defined in Rule 144 under the Securities Act) or the “beneficial owner” of more
than 10% of the Company’s outstanding common stock (as that term is defined
under the Exchange Act). Other than the Existing Warrants, the Holder is the
beneficial owner of                  shares of outstanding Company common stock.

(g) Holder has been given full and adequate access to information relating to
the Company, including its business, finances and operations as Holder has
deemed necessary or advisable in connection with Holder’s evaluation of the
Exchange. Holder has not relied upon any representations or statements made by
either the Company or its agents, officers, directors, employees or stockholders
in regard to this Agreement or the basis thereof. Holder has had the opportunity
to review the Company’s filings with the Securities and Exchange Commission.
Holder and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Holder understands that its investment in the Exchange
Warrant involves a high degree of risk. Holder has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Exchange Warrant. Holder is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the Exchange
Warrant and the transactions contemplated by this Agreement.

(h) Holder acknowledges that the terms of the Exchange have been established by
negotiation between the Company and the Holders. Holder acknowledges that the
Company has not made any representation to such Holder about the advisability of
this decision or the potential future value of the Existing Warrants. HOLDER
ACKNOWLEDGES THAT, BY EXCHANGING THE EXISTING WARRANTS FOR THE EXCHANGE WARRANT
PURSUANT TO THIS AGREEMENT, SUCH HOLDER WILL NOT BENEFIT FROM ANY FUTURE
APPRECIATION IN THE MARKET VALUE OF THE EXISTING WARRANT.

4.    Disclosure of Transaction. The Company shall, on or before 9:30 a.m., New
York City time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the form of this Agreement as an exhibit to such filing (including all
attachments, the “8-K Filing”). The Company shall file its Annual Report on Form
10-K on or prior to the date such filing is due under applicable securities laws
(the “10-K Filing”). From and after the filing of the 10-K Filing, the Company
shall have disclosed all material, non-public information (if any) provided up
to such time to the Holder by the Company or any of its Subsidiaries or any of
their respective officers, directors, employees, affiliates or agents, that is

 

5



--------------------------------------------------------------------------------

not disclosed in the 8-K Filing or 10-K Filing. The Company shall not, and shall
cause its officers, directors, employees, affiliates and agents, not to, provide
the Holder with any material, nonpublic information regarding the Company from
and after the filing of the 10-K Filing without the express written consent of
the Holder. To the extent that the Company delivers any material, non-public
information to the Holder without the Holder’s express prior written consent,
the Company hereby covenants and agrees that the Holder shall not have any duty
of confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent with respect to,
or a duty to the to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent or not to trade
on the basis of, such material, non-public information. The Company shall not
disclose the name of the Holder in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. In addition,
effective upon the filing of the 10-K Filing, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement with respect to the transactions contemplated by this Agreement or as
otherwise disclosed in the 8-K Filing or 10-K Filing, whether written or oral,
between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Holder or any of their affiliates, on the other hand, shall terminate.
Neither the Company, its Subsidiaries nor the Holder shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make a press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing or (ii) as is required by applicable law and regulations
(provided that in the case of clause (i) the Holder shall be consulted by the
Company in connection with any such press release or other public disclosure
prior to its release). Without the prior written consent of the Holder (which
may be granted or withheld in the Holder’s sole discretion), except as required
by applicable law, the Company shall not (and shall cause each of its
Subsidiaries and affiliates to not) disclose the name of the Holder in any
filing, announcement, release or otherwise.

5.    No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of the Exchange Warrant under the
Securities Act or cause this offering of the Exchange Shares to be integrated
with such offering or any prior offerings by the Company for purposes of
Regulation D under the Securities Act.

6.    Section 3(a)(9) Exchange; Holding Period. The parties acknowledge and
agree that the Exchange is being completed in accordance with Section 3(a)(9) of
the Securities Act and, as the Existing Warrants were originally issued in a
registered offering, the Exchange Warrant issued in exchange therefor shall take
on the registered characteristics of such Existing Warrants. The Company also
acknowledges that the holding period of the Exchange Warrant may be tacked on to
the holding period of such Existing Warrants for purposes of Rule 144 of the
Securities Act (“Rule 144”). The Company agrees not to take a position contrary
to this Section 6. The Company acknowledges and agrees that (i) upon issuance in
accordance with the terms of the Exchange Warrant and hereof, the Exchange
Shares are eligible to be resold without restriction pursuant to Rule 144, (ii)
the Company is not aware of any event reasonably likely to occur that would
reasonably be expected to result in the Exchange Shares becoming ineligible to
be resold by the Holder pursuant to Rule 144 and (iii) in connection with any
resale of any Exchange Shares pursuant to Rule 144, the Holder shall solely be
required to provide reasonable assurances that

 

6



--------------------------------------------------------------------------------

such Exchange Shares are eligible for resale, assignment or transfer under Rule
144, which shall not include an opinion of Holder’s counsel. The Company shall
be responsible for any transfer agent fees or Depository Trust Company fees or
legal fees of the Company’s counsel with respect to the removal of legends, if
any, or issuance of Exchange Shares in accordance herewith.

7.    Listing. The Company shall use reasonable best efforts to promptly secure
the listing or designation for quotation (as applicable) of all of the Exchange
Shares upon the Nasdaq Capital Market (the “Principal Market”) (subject to
official notice of issuance).    The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 7.

8.    [Intentionally Omitted]

9.    Form D and Blue Sky. The Company shall make all filings and reports
relating to the Exchange as required under applicable securities or “Blue Sky”
laws of the states of the United States following the date hereof, if any.

10.    Effective Date. Except as otherwise provided herein, this Agreement shall
be deemed effective as of such date that the Company and the Holder shall have
duly executed and delivered this Agreement (the “Effective Date”).

11.    No Commissions. Neither the Company nor the Holder has paid or given, or
will pay or give, to any person, any commission, fee or other remuneration,
directly or indirectly, in connection with the transactions contemplated by this
Agreement.

12.    Termination. Notwithstanding anything contained in this Agreement to the
contrary, if the Effective Date has not occurred and the Company does not
deliver the Exchange Warrant to the Holder in accordance with Section 1 hereof,
then, at the election of the Holder delivered in writing to the Company at any
time after the fifth (5th) Business Day immediately following the date of this
Agreement, this Agreement shall be terminated and be null and void ab initio and
the Existing Warrant shall not be cancelled hereunder and shall remain
outstanding as if this Agreement never existed.

13.    Most Favored Nation.

(a)    The Company hereby represents and warrants as of the date hereof and
covenants and agrees from and after the date hereof that none of the terms
offered to any other holder of warrants to purchase Common Stock in the form of
the Existing Warrant outstanding as of the date hereof (including, without
limitation, any Other Holder) (each, an “Other Triggering Holder”) with respect
to any consent, release, amendment, settlement or waiver relating to any Other
Warrant or the terms, conditions and transactions contemplated hereby or by any
Other Agreement (each a “Settlement Document”), is or will be more favorable to
such Other Triggering Holder than those of the Holder and this Agreement. If,
and whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the Company shall provide notice thereof to the Holder
immediately following the occurrence thereof and (ii) the terms and conditions
of this Agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or

 

7



--------------------------------------------------------------------------------

condition, in which event the term or condition contained in this Agreement
shall apply to the Holder as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to the Holder. The provisions of this Section 13 shall apply
similarly and equally to each Settlement Document.

(b)    Holder acknowledges that the Company is negotiating with Other Holders to
exchange Existing Warrants for shares of Common Stock. Holder has reviewed the
form the Exchange Agreement for the Other Holders and agrees that such documents
do not constitute a more favorable than the terms offered in this Agreement and
do not trigger any rights under Section 13(a) above.

14.    Independent Nature of Holder’s Obligations and Rights. The obligations of
the Holder under this Agreement are several and not joint with the obligations
of any Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other Agreement.
Nothing contained herein or in any Other Agreement, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any Other Agreement and the
Company acknowledges that, to the best of its knowledge, the Holder and the
Other Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose.

15.    Miscellaneous.

(a)    Governing Law; Consent to Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude either party from bringing suit or taking other
legal action against the other party in any other jurisdiction to collect on
such party’s obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or

 

8



--------------------------------------------------------------------------------

other court ruling in favor of the Holder. THE PARTIES HEREBY IRREVOCABLY WAIVE
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in accordance with Section 8 of the Existing Warrant.

(c)    Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.

(d)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(e)    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(f)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Existing Warrants.

(g)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

(h)    Survival. The representations, warranties and covenants of the Company
and the Holder contained herein shall survive the Closing and delivery of the
Exchange Shares.

(i)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements,

 

9



--------------------------------------------------------------------------------

certificates, instruments and documents, as any other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

[The remainder of the page is intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

COMPANY: TYME TECHNOLOGIES, INC. By:  

                                                              

  Name:   Title:

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

HOLDER: [HOLDER NAME] By:  

 

  Name:   Title:

 

[Signature Page to Exchange Agreement]